EX-10 4 ex1018.htm

Exhibit 10.18

EMPLOYMENT AGREEMENT

 

                   THIS EMPLOYMENT AGREEMENT ("Agreement"), made as of February
11, 2000, by and between LabOne, Inc., a Missouri corporation (hereinafter
referred to as "LabOne") and W. Thomas Grant, II, a resident of the State of
Kansas (hereinafter referred to as "Officer");

W I T N E S S E T H:

                   WHEREAS, LabOne desires Officer to continue to manage the
operations, financial affairs and strategic direction of LabOne, serving as its
Chairman of the Board, President and Chief Executive Officer; and

                   WHEREAS, it is the intention and desire of the parties to
enter into a formal agreement whereby two principal purposes will be served, to
wit:

                   A.           LabOne will have the benefit of the substantial
expertise of Officer for at least the period covered by this Agreement; and

                   B.           Officer will manage and be responsible for the
operations, financial affairs and strategic direction of LabOne during the term
hereinafter defined and will be motivated by the compensation as set forth
herein;

                   NOW, THEREFORE, in consideration of the continuation of
employment of officer with LabOne for the term of this Agreement and of the
mutual promises, covenants, representations and warranties contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

SECTION 1.

EMPLOYMENT AND TERM

                   1.1.          Employment. LabOne hereby employs Officer and
Officer hereby accepts such employment and agrees to perform the duties
described in Section 2 of this Agreement.

                   1.2.          Term.

                                   (a)         Base Term. The term of employment
shall commence on February 11, 2000 and shall continue for a period of two years
therefrom (the "Base Term"), or until terminated as otherwise provided herein.

                                   (b)         Termination Subsequent to Change
in Control. Notwithstanding any other provision of this Agreement to the
contrary, in the event that (i) a change of control of LabOne shall occur at any
time during which Officer is in the full-time employment of LabOne or its
successor and (ii) within one (1) year after such a change in control, Officer's
employment with LabOne or its successor is terminated by LabOne or its successor
for any reason other than permanent disability, death or normal retirement, or
is voluntarily terminated by Officer for any reason at his sole discretion,
LabOne will promptly pay to officer as termination compensation the lump sum
amount described below.

The lump sum compensation payable shall be equal to three (3) times the average
annual compensation includable in Officer's gross income for the most recent
five (5) taxable years ending before the date of the change in control. If
Officer has been an employee of LabOne for less than 5 years, Officer's lump sum
payment shall be equal to 3 times the average annual compensation includable in
Officer's gross income based on the portion of the 5 year period during which
officer performed services for LabOne . To the extent that any amount required
to be paid hereunder would constitute an "excess parachute payment" within the
meaning of Section 28OG(b) of the Internal Revenue Code of 1986, that excess
amount need not be paid.

For purposes of this Section 1.2(b), a "change of control" shall be deemed to
have taken place if there shall have occurred (i) the sale or other disposition
resulting in the transfer of legal or beneficial ownership of, or the right to
vote, more than fifty percent (50%) of the outstanding capital stock of LabOne
to one or more third-party purchasers, except in connection with an underwritten
public offering of the common stock of LabOne, (ii) a merger or consolidation of
LabOne with or into any entity, or (iii) a sale or other transfer of
substantially all of the assets of LabOne to any person or entity.

In the event of termination of employment under the circumstances described
above, LabOne shall pay to Officer the installments of his base salary through
the date of termination of employment, any annual incentive bonus for the
previous year if such has been approved but not paid and the lump sum amount as
termination compensation described above, and any remaining term of this
Agreement shall be cancelled. Such payments to Officer and the arrangements
provided for by any stock option or other agreement between LabOne and Officer
in effect at the time and by any other applicable plan of LabOne will constitute
the entire obligation of LabOne to Officer with respect to such termination, and
will also constitute full settlement of any claim under law or in equity that
Officer might otherwise assert against LabOne or any of its employees on account
of such termination.

                                   (c)         Annual Extension. Commencing on
February 11, 2001 (the "Extension Date") and on each succeeding anniversary of
such Extension Date, unless LabOne notifies Officer in accordance with the
immediately following sentence that Officer's employment under this Agreement
will not be extended, this Agreement and Officer's employment under this
Agreement shall automatically and without further action be extended for one (1)
year from such Extension Date or anniversary thereof on the same terms and
conditions as are set forth herein. If LabOne elects not to extend Officer's
employment under this Agreement as provided in the preceding sentence, it shall
do so by notifying officer in writing at least sixty (60) days prior to the
Extension Date or the applicable anniversary thereof. If La bOne elects not to
extend Officer's employment under this Agreement as provided above, such
election shall be treated as a termination of officer without cause within the
meaning of Section 9.1(e) of this Agreement and LabOne shall pay to officer, in
addition to any other sums which may be due to Officer, the lump sum severance
payment provided for in Section 9.1(e).

SECTION 2.

DUTIES

                   2.1.         General Duties. Officer shall serve LabOne in
the capacities of Chairman of the Board of Directors, President and Chief
Executive Officer. Officer shall be responsible for performing the duties
generally required of such positions and such other duties in relation to LabOne
consistent with Officer's positions as shall from time to time be assigned to
Officer by the Board of Directors.

                   2.2.          Full Time. During the term hereof, Officer
agrees to devote his full time, attention and skill to the performance of his
duties.

                   2.3.         Best Efforts. Officer agrees that he will at all
times faithfully, industriously and to the best of his ability, experience and
talents, perform all of the duties that may be required of and from him as
described above.

                   2.4.         Indemnification and D & O Insurance. LabOne
shall provide to Officer coverage under LabOne's director and officer liability
insurance and indemnification By-laws, as fully and to the same extent as the
same are provided to similar executive officers of LabOne.

SECTION 3.

BASE SALARY

                   3.1.         Annual Base Salary. LabOne shall pay officer,
and Officer shall accept from LabOne in full payment for Officer's full time
services hereunder, compensation at the rate of Two Hundred Forty-Nine Thousand
($249,000) per annum, payable monthly in periodic equal installments during the
year. Such salary shall be reviewed from time to time, but not less often than
annually, by the Board of Directors of LabOne and will be subject to such
increases, but not decreases, as the Board of Directors of LabOne may determine,
having due regard for the efforts of Officer and the results, both financial and
otherwise, of LabOne's operations during Officer's tenure.

                   3.2.         Reimbursement of Expenses. LabOne shall
reimburse Officer for such reasonable out-of-pocket expenses as are incurred by
Officer in order to render the services contemplated hereunder.

                   3.3.         Tax Withholdings. LabOne shall deduct from the
compensation payable to Officer all federal, state, and local income tax, social
security, FICA, FUTA and other withholdings as required by law.

SECTION 4.

BONUSES AND FRINGE BENEFITS

                   4.1.         Annual Incentive Bonus. During the term hereof,
Officer shall be eligible to receive an annual incentive bonus based upon the
performance of LabOne in relation to predetermined financial goals established
by the Compensation Committee of the Board of Directors of LabOne. Bonuses for
less than a full year of service may be granted at the discretion of the
Compensation Committee.

                   4.2.         Other Fringe Benefits. Officer shall be entitled
to an annual vacation consistent with LabOne's vacation policies for similar
executive officers and to participate in such fringe benefit programs as LabOne
may make available from time to time to similar executive officers, which shall
include reasonable hospital and major medical insurance coverage, long term
disability and life insurance in amounts and on terms no less favorable than
those provided to similar executive officers of LabOne.

SECTION 5.

NON-COMPETITION

                   5.1.         Restrictive Covenants. In consideration for
Officer's employment with LabOne and in further consideration for the
compensation provided to officer in Sections 3 and 4 hereof, Officer agrees that
during the term of his employment pursuant to this Agreement, and for a period
of two (2) years after the termination for any reason of his employment pursuant
to this Agreement, he will not, without the prior written consent of LabOne,
directly or indirectly, individually or in concert with others, or through the
medium of any other corporation, partnership, syndicate, association, joint
venture, or other entity or as an employee, officer, director, agent, consultant
or affiliate, compete with LabOne, within the hereinafter described region in
(i) the urine or blood chemistry testing or analysis business for the insurance
industry, or (ii) the urine or blood chemistry container or other supply
business for the insurance industry, or (iii) the clinical laboratory testing or
substance abuse testing businesses, or (iv) any other business engaged in by
LabOne as of the date of the termination of Officer's employment with LabOne,
and Officer will not solicit or accept any such business described in any of
subparts (i) through (iv) above and which competes with LabOne from any customer
who is served by LabOne as of the date of the termination of Officer's
employment pursuant hereto, or cause or induce any present or future employee of
LabOne to leave the employ of LabOne to accept employment with Officer or with
any such entity or person. The region referred to above shall consist of any
territory in which LabOne or any of its representatives or agents, as of the
date of the termination of Officer's employment pursuant hereto, provides,
sells, offers for sale or solicits the sale of urine or blood chemistry testing
or analysis, or urine or blood chemistry containers or other supplies related
thereto, or clinical laboratory or substance abuse testing, or other services or
products. LabOne and Officer agree that in the event that any provision of this
Section 5.1 is void or constitutes an unreasonable restriction against Officer,
such provision shall not be rendered void, but shall apply with respect to such
time or territory or to such other extent as may constitute a reasonable
restriction under the circumstances. The foregoing provisions shall not prohibit
Officer from owning not more than 3% of the total shares of all classes of stock
outstanding of any publicly held company.

                   5.2.         Injunctive Relief. LabOne shall be entitled to
appropriate injunctive relief in any court of competent jurisdiction to enforce
its rights under Sections 5, 6, 7 and 8 of this Agreement, in addition to any
other rights and remedies available to LabOne at law or in equity, it being
agreed that any violation of Sections 5, 6, 7 or 8 of this Agreement by Officer
is reasonably likely to cause irreparable damage to LabOne which will be
difficult or impossible to value in monetary damages.

                   5.3.         Charitable Activities. Nothing in this Section 5
shall be construed as preventing Officer from engaging in charitable,
professional, religious or civic activities such as serving on a school board,
or as a member of or officer of a professional organization, provided such
activity or organization does not compete directly with LabOne.

SECTION 6.

CONFIDENTIAL INFORMATION

                   6.1.         Confidentiality. During the term of and at any
time after the termination of this Agreement, Officer will hold in trust and
confidence and will not divulge, disclose or convey to any person, firm,
corporation or other entity and will keep secret and confidential all trade
secrets, proprietary information and confidential information heretofore or
hereafter acquired by him concerning LabOne or its subsidiaries, and will not
use for himself or others the same in any manner, except to the extent that such
information should become no longer a trade secret, proprietary or confidential.
Such trade secrets, proprietary information and confidential information shall
be deemed to include, but shall not be limited to, information, whether written
or not:

                                   (a)         of a technical nature, such as
but not limited to, technology, inventions, discoveries, improvements,
processes, formulae, ideas, know-how, methods, compositions, computer software
programs or research projects, including the identity of research organizations
and researchers,

                                   (b)         of a business nature, such as but
not limited to information concerning costs, profits, supplies, suppliers,
marketing, sales or lists of customers, and pertaining to future developments,
such as but not limited to information concerning research and development or
future marketing methods.

                                   (c)         The restrictions contained above
shall not apply to:

                                                 (i)         information which
at the time of disclosure by LabOne to Officer is in the public domain; or

                                                 (ii)       information which at
the time of disclosure by LabOne to Officer constituted confidential information
hereunder, but which thereafter becomes part of the public domain by publication
or otherwise through no fault of Officer.

SECTION 7.

DEVELOPMENTS

                   7.1.         Developments. Officer will promptly disclose to
LabOne (in form satisfactory to LabOne) all information, technology, inventions,
discoveries, improvements, processes, formulae, ideas, know-how, methods,
compositions, research projects, computer software programs and developments,
whether or not patentable or copyrightable (collectively "Information"), that
Officer by himself or in conjunction with any other person or entity conceives,
makes, develops or acquires during the term of this Agreement, and that:

                                   (a)         are or relate or pertain to the
assets, properties, or existing or contemplated business or research activities
of LabOne, or

                                   (b)         are suggested by, arise out of or
result from, directly or indirectly, Officer's association with LabOne, or

                                   (c)         arise out of or result, directly
or indirectly, in part or fully, from the use of LabOne 's time, labor,
materials facilities or other resources (collectively "Developments").

Any Information fitting within any of the descriptions contained in subsections
(a), (b) or (c) of this Section 7.1 that is disclosed to any other person, firm
or other entity by Officer or used in any manner by Officer within one (1) year
following the termination of this Agreement shall be presumed to have been
conceived, made, developed or acquired during the term of this Agreement and,
thus, to constitute a Development.

                   7.2.         Assignment to LabOne. Officer hereby assigns,
transfers and conveys to LabOne all of his right, title and interest in and to
any and all such Developments, which Developments shall become and remain the
sole and exclusive property of LabOne. At any time and from time to time, upon
the request of LabOne, Officer will execute and deliver any and all instruments,
documents and papers, give evidence and do any and all other acts which, in the
reasonable opinion of counsel for Lab One, are or may be necessary or desirable
to document such transfer, or to enable LabOne to file and process applications
for and to acquire, maintain and enforce any and all patents, trademarks,
registrations or copyrights with respect to any such Developments, or to obtain
any extension, validation, re-issue, continuance or renewal of any such patent,
trademark or copyright. LabOne will be responsible for the preparation of any
such instruments, documents and papers and for the implementation of any such
proceedings and will reimburse Officer for all reasonable expenses incurred by
him in compliance with the provisions of this paragraph.

SECTION 8.

PROPERTY OF LABONE

                   8.1.         All correspondence, notes, recordings, documents
and other materials and reproductions thereof pertaining to any aspect of the
business of Lab One shall be the property of and shall be delivered to and
retained by LabOne upon termination of this Agreement.

SECTION 9.

TERMINATION

                   9.1.         Termination. Officer's employment pursuant to
this Agreement shall terminate upon the occurrence of any of the following
events:

                                   (a)         Death. In the event that Officer
dies during the term of this Agreement, LabOne shall pay to his executors or
administrators an amount equal to the installments of his base salary payable
for the month in which he dies and any annual incentive bonus for the previous
year if such has been approved but not paid, and such payments, together with
the arrangements provided for by any stock option or other agreement between
LabOne and Officer in effect at the time and by any other applicable plan of
LabOne will constitute the entire obligation of LabOne to Officer and will also
constitute full settlement of any claim under law or in equity that Officer's
executors, heirs or assigns or any other person claiming under or through him
might otherwise assert against LabOne or any of its employees on account of his
death.

                                   (b)         Disability. In the event that
Officer continues unable to fully perform his duties and responsibilities
hereunder by reason of illness, injury or mental or physical disability or
incapacity for ninety (90) consecutive days, during which time he shall continue
to be compensated for monthly installments of base salary and any annual
incentive bonus for the previous year if such has been approved but not paid,
Officer's employment pursuant to this Agreement may be terminated by LabOne, and
such payments, together with the arrangements provided for by any stock option
or other agreement between LabOne and Officer in effect at the time and by any
other applicable plan of LabOne will constitute the entire obligation of LabOne
to Officer and will also constitute full settlement of any claim under law or in
equity that Officer might otherwise assert against LabOne or any of its
employees on account of such termination. Officer agrees, in the event of any
dispute under this Section 9.1, to submit to a physical examination by a
reputable licensed physician selected by LabOne and to accept LabOne's decision
based on the results thereof.

                                   (c)          Voluntary Termination.       
 Officer's employment may be voluntarily terminated upon Officer giving sixty
(60) days' prior written notice to LabOne. In the event Officer voluntarily
terminates his employment, LabOne shall pay to Officer an amount equal to his
base salary payable through the date of termination of employment and any annual
incentive bonus for the previous year if such has been approved but not paid,
and such payments, together with the arrangements provided for by any stock
option or other agreement between LabOne and Officer in effect at the time and
by any other applicable plan of LabOne will constitute the entire obligation of
LabOne to Officer and will also constitute full settlement of any claim under
law or in equity that Officer might otherwise assert against LabOne or any of
its employees on account of his termination.

                                   (d)         Termination for Cause. Officer's
employment may be terminated by LabOne at any time for cause. In the event that
Officer is terminated by LabOne for cause, LabOne shall pay to officer his base
salary which may have accrued to the date of termination and any annual
incentive bonus for the previous year if such has been approved but not paid,
and such payments, together with the arrangements provided for by any stock
option or other agreement between LabOne and officer in effect at the time and
by any other applicable plan of LabOne will constitute the entire obligation of
LabOne to Officer and will also constitute full settlement of any claim under
law or in equity that Officer might otherwise assert against LabOne or any of
its employees on account of his termination. Only the following actions,
failures or events by or affecting Officer shall constitute "cause" for
termination of Officer by LabOne (i) willful and continued failure by Officer to
substantially perform his duties provided herein after a written demand for
substantial performance is delivered to Officer by the Board of Directors of
LabOne, which demand identifies with reasonable specificity the manner in which
Officer has not substantially performed his duties, and Officer fails to comply
with such demand within a reasonable time; (ii) the engagement by Officer in
gross misconduct or gross negligence materially injurious to LabOne; or
(iii) Officer's conviction of having committed a felony. Notwithstanding the
foregoing, Officer shall not be deemed to have been terminated by LabOne for
cause unless and until there shall have been delivered to him a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board of Directors of LabOne finding that, in the
good faith opinion of the Board of Directors, LabOne has cause for the
termination of employment of Officer as set forth in any of clauses (i) through
(iii) above and specifying the particulars thereof in reasonable detail. The
findings of the Board of Directors shall not be binding on the arbitrators or
other finders of fact in connection with any litigation or dispute arising out
of this Agreement.

                                   (e)         Termination Without Cause. In the
event that LabOne terminates Officer's employment for reasons other than death,
disability, or cause as listed in subsection (d)above, then in addition to any
other sums to which Officer may be entitled under this Agreement, LabOne shall
pay to Officer, on or before the last day of employment, a lump sum severance
payment equal to (i) the installments of base salary due for the balance of the
then current term of this Agreement, plus (ii) one hundred percent (100%) of the
annual base salary payable to Officer by LabOne immediately prior to the
termination of employment, which payments, together with the arrangements
provided for by any stock option or other agreement between LabOne and Officer
in effect at the time and by any other applicable plan of Lab One will
constitute the entire obligation of LabOne to Officer and will also constitute
full settlement of any claim under law or in equity that Officer might otherwise
assert against LabOne or any of its employees on account of his termination.

SECTION 10.

SURVIVAL

                   10.1.        Notwithstanding the termination of Officer's
employment pursuant to the provisions of Section 9 hereof, or the expiration of
the term of this Agreement, Officer's obligations under Sections 5, 6, 7 and 8
hereof, the provisions for injunctive relief against Officer in Sections 5.2 and
12.2 hereof and the provisions for arbitration in Section 12.1 hereof shall
continue in full force and effect. Any right, power or obligation imposed or
conferred upon LabOne or the Board of Directors of LabOne by the terms of this
Agreement shall inure to the benefit of and be binding upon any person or entity
into which LabOne is consolidated or merged and the Board of Directors or other
governing body of any such corporation or other entity.

SECTION 11.

ASSISTANCE IN LITIGATION

                   11.1.        Officer shall, upon reasonable notice, furnish
such information and assistance to LabOne as may reasonably be required by
LabOne in connection with any litigation in which LabOne or any of its
subsidiaries or affiliates is or may become a party.

SECTION 12.

ARBITRATION

                   12.1        Methods. Except as provided in Section 12.2.
below, any difference, controversy, claim or dispute between the parties arising
out of this Agreement, or the breach thereof, shall be settled by binding
arbitration before a panel of three arbitrators selected as follows: each party
shall select one neutral arbitrator from the American Arbitration Association's
approved list of arbitrators. The two arbitrators so selected by the parties
shall select a third neutral arbitrator and the three so selected shall settle
the dispute under the duly promulgated Commercial Arbitration Rules of the
American Arbitration Association or its successor. The arbitration shall be
conducted in Lenexa, Kansas. The award of the arbitrators may be entered as a
judgment in any Court in the State of Kansas or in any court having jurisdiction
thereof.

                   12.2.        Injunctive Relief. Notwithstanding Section 12.1
above, LabOne shall be entitled to seek judicial injunctive relief to enforce
its rights under Sections 5, 6, 7 and 8 of this Agreement as provided in Section
5.2 hereof.

SECTION 13.

MISCELLANEOUS

                   13.1.        Assignment by Officer. This is a personal
Agreement on the part of Officer and may not be sold, assigned, transferred or
conveyed by Officer. This Agreement may not be sold, assigned, transferred or
conveyed by LabOne except in connection with a merger, consolidation or sale of
all or substantially all of the assets of LabOne and then only to the successor
to LabOne's operations.

                   13.2.        Entire Agreement. This Agreement contains the
entire agreement among the parties hereto and there are no representations,
inducements, promises, agreements, arrangements, or undertakings, oral or
written, among the parties as to the subject matter covered.

                   13.3.        Severability. Should any part of this Agreement
be declared invalid for any reason, such invalidity shall not affect the
validity of any remaining portion hereof and such remaining portion shall
continue in full force and effect as if this Agreement had been originally
executed without including the invalid part.

                   13.4.        Governing Law. This Agreement and its
performance shall be interpreted and construed in accordance with the laws of
the State of Kansas.

                   13.5.        Titles. Titles and captions in no way define,
limit, extend or describe the scope of this Agreement or the intent of any
provision hereof.

                   13.6.        Amendments. No changes, alterations,
modifications, additions, or qualifications to the terms of this Agreement shall
be made or be binding unless made in writing and executed by the parties in the
same manner as the Agreement.

                   13.7.        No Waiver. Failure by either party to enforce
any right granted by this Agreement shall not constitute a waiver of such right
and waiver of any provision of this Agreement shall not constitute a waiver of
any other provision.

                   13.8.        Notices. Any notice, instrument or communication
required or permitted under this Agreement shall be deemed to have been
effectively given and made if in writing and when served by personal delivery to
the party for whom it is intended, or three business days after being deposited,
postage prepaid, registered or certified mail, return receipt requested, in the
United States mail, addressed to the party for whom it is intended at the
following addresses, or at such other addresses as the party to be notified may
have designated in writing to the other:

                                                           Officer:        W.
Thomas Grant, II
                                                                             
 Shawnee Mission, KS 66208

                                                           LabOne:       LabOn
e, Inc.
                                                                             
 10101 Renner Boulevard
                                                                             
 Lenexa, KS 66219

                   13.9        Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

                                                                             
 LABONE, INC.

                                                           By:              
 /s/ Gregg R. Sadler
                                                                             
 Gregg R. Sadler,
                                                                             
 Executive Vice President

                                                                             
 /s/ W. Thomas Grant, II
                                                                             
 W. Thomas Grant, II